Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed 01/14/2022. In the instant Amendment, claims 1-20 are cancelled; claims 21-34 are new; claims 21, 27 and 31 are independent claims; Claims 21-34 are pending in this application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,176,232 in view of Dasgupta et al  (“Dasgupta,” US 20060059569). 
Regarding claim 21 of the instant application, claim 1 of US Patent No: 11176232 discloses all limitations recited in claim 21, but does not explicitly disclose wherein the characteristic information of the target service program comprises an identifier of the target service program, and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program or (ii) the characteristic information of the target process executed by the target service program. 
However, in an analogous art, Dasgupta discloses wherein the characteristic information of the target service program comprises an identifier of the target service program, and (Dasgupta, [0023]-[0025], FIG 4, [0013] which disclose wherein the characteristic information of the target service program comprises an identifier of the target service program; also see [0035]-[0041])
wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; (Dasgupta, [0023]-[0025], FIG 4, [0013] which disclose and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; also see [0035]-[0041])
determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program  (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program; also see [0035]-[0041])
or (ii) the characteristic information of the target process executed by the target service program; (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes or (ii) the characteristic information of the target process executed by the target service program; also see [0035]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the US Patent No: 11,176,232 to include wherein the characteristic information of the target service program comprises an identifier of the target service program, and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program  or (ii) the characteristic information of the target process executed by the target service program. One would have been motivated to provide an operating system-based user authentication service that operates independently of a computing device or software application requiring verification of a user’s identity to operate the device or utilize functionality of the software application (Dasgupta, [0005]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-24 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (“Hu,” CN 103577237, see Espacenet Translation) and further in view of Dasgupta et al (“Dasgupta,” US 20060059569).

Regarding claim 21, Hu discloses a computer-implemented method, comprising: 
detecting, by a control program, execution of a target service program that is one of a plurality of pre-defined service programs to be suspended to complete an identity verification of a user; (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe detecting, by a control program, execution of a target service program that is one of a plurality of pre-defined service programs to be suspended to complete an identity verification of a user)
pre-configuring a pre-defined policy set based on characteristic information of the target service program and characteristic information of a target process executed by the target service program, wherein the characteristic information of the target service program comprises an identifier of the target service program, and (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe pre-configuring a pre-defined policy set based on characteristic information of the target service program and characteristic information of a target process executed by the target service program, wherein the characteristic information of the target service program comprises an identifier of the target service program)
suspending, by the control program, the execution of the target service program when a determination is made that the match exists; (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe suspending, by the control program, the execution of the target service program when a determination is made that the match exists)
in response to suspending the execution of the target service program, determining, by the control program, that identity verification is to be performed; and (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe in response to suspending the execution of the target service program, determining, by the control program, that identity verification is to be performed)
in response to determining that identity verification is to be performed, executing, an identity verification program that is independent from the target service program to determine an identity verification result of an identity of the user, (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe in response to determining that identity verification is to be performed, executing, an identity verification program that is independent from the target service program to determine an identity verification result of an identity of the user)
Hu fails to explicitly disclose wherein the characteristic information of the target service program comprises an identifier of the target service program, and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program or (ii) the characteristic information of the target process executed by the target service program; 
However, in an analogous art, Dasgupta discloses wherein the characteristic information of the target service program comprises an identifier of the target service program, and (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which describe wherein the characteristic information of the target service program comprises an identifier of the target service program; also see [0036]-[0041])
wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; also see [0036]-[0041])
determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program  (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which describes determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program; also see [0036]-[0041])
or (ii) the characteristic information of the target process executed by the target service program; (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which describes or (ii) the characteristic information of the target process executed by the target service program; also see [0036]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the method and system of Hu to include wherein the characteristic information of the target service program comprises an identifier of the target service program, and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program  or (ii) the characteristic information of the target process executed by the target service program. One would have been motivated to provide an operating system-based user authentication service that operates independently of a computing device or software application requiring verification of a user’s identity to operate the device or utilize functionality of the software application (Dasgupta, [0005]).

Regarding claim 22, Hu and Dasgupta disclose the computer-implemented method of claim 21. 
Dasgupta further discloses wherein detecting that the target service program is executing comprises: detecting that the target service program is executing the target process associated with the service interface; (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035]; which describe wherein detecting that the target service program is executing comprises: detecting that the target service program is executing the target process associated with the service interface; also see [0036]-[0041])
and determining that the target process is one of a plurality of pre-defined target processes to be used to identify target service programs to be suspended, (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which describes and determining that the target process is one of a plurality of pre-defined target processes to be used to identify target service programs to be suspended; also see [0036]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the method and system of Hu to include wherein detecting that the target service program is executing comprises: detecting that the target service program is executing the target process associated with the service interface; and determining that the target process is one of a plurality of pre-defined target processes to be used to identify target service programs to be suspended. One would have been motivated to provide an operating system-based user authentication service that operates independently of a computing device or software application requiring verification of a user’s identity to operate the device or utilize functionality of the software application (Dasgupta, [0005]). 

Regarding claim 23, Hu and Dasgupta disclose the computer-implemented method of claim 22. 
Dasgupta further discloses wherein the target process calls a target function used to display the service interface, (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035]; which describes wherein the target process calls a target function used to display the service interface; also see [0036]-[0041])
and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which describe and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended; also see [0036]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the method and system of Hu to include wherein the target process calls a target function used to display the service interface, and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended.  One would have been motivated to provide an operating system-based user authentication service that operates independently of a computing device or software application requiring verification of a user’s identity to operate the device or utilize functionality of the software application (Dasgupta, [0005]). 

Regarding claim 24, Hu and Dasgupta disclose the computer-implemented method of claim 21, further comprising:
Hu further discloses determining that the identity verification result indicates that the identity of the user is not verified; and (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe determining that the identity verification result indicates that the identity of the user is not verified)
in response to determining that the identity verification result indicates that the identity of the user is not verified, terminating, by the control program, the target service program, (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe in response to determining that the identity verification result indicates that the identity of the user is not verified, terminating, by the control program, the target service program)

Regarding claim 26, Hu and Dasgupta disclose the computer-implemented method of claim 21, further comprising:
Dasgupta further discloses determining other service programs that are currently in use by the user; (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which describes and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended; also see [0036]-[0041]) and
suspending the other service programs, (Dasgupta, [0023]-[0025], FIG 4, [0013], [0035] which describes and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended; also see [0036]-[0041])

Regarding claim 27, Hu discloses a non-transitory, computer-readable medium storing one or more instructions that, when executed by a computer system, cause the computer system to perform operations comprising:
detecting, by a control program, execution of a target service program that is one of a plurality of pre-defined service programs to be suspended to complete an identity verification of a user; (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe detecting, by a control program, execution of a target service program that is one of a plurality of pre-defined service programs to be suspended to complete an identity verification of a user)
pre-configuring a pre-defined policy set based on characteristic information of the target service program and characteristic information of a target process executed by the target service program, (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe pre-configuring a pre-defined policy set based on characteristic information of the target service program and characteristic information of a target process executed by the target service program)
suspending, by the control program, the execution of the target service program when a determination is made that the match exists; (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe suspending, by the control program, the execution of the target service program when a determination is made that the match exists)
in response to suspending the execution of the target service program, determining, by the control program, that identity verification is to be performed; and (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe in response to suspending the execution of the target service program, determining, by the control program, that identity verification is to be performed)
in response to determining that identity verification is to be performed, executing, an identity verification program that is independent from the target service program to determine an identity verification result of an identity of the user, (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe in response to determining that identity verification is to be performed, executing, an identity verification program that is independent from the target service program to determine an identity verification result of an identity of the user)
Hu fails to explicitly disclose wherein the characteristic information of the target service program comprises an identifier of the target service program, and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program or (ii) the characteristic information of the target process executed by the target service program;
However, in an analogous art, Dasgupta discloses wherein the characteristic information of the target service program comprises an identifier of the target service program, (Dasgupta, [0023]-[0025], FIG 4, [0013] wherein the characteristic information of the target service program comprises an identifier of the target service program; also see [0035]-[0041])
and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; also see [0035]-[0041])
determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program  (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program; also see [0035]-[0041])
or (ii) the characteristic information of the target process executed by the target service program; (Dasgupta, [0023]-[0025], FIG 4, [0013] which describe or (ii) the characteristic information of the target process executed by the target service program; also see [0035]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the method and system of Hu to include wherein the characteristic information of the target service program comprises an identifier of the target service program and wherein the characteristic information of the target process comprises one or more of an identifier of the target process, an identifier of a service interface associated with the target process, or a network address of the service interface; determining, by the control program, that a match exists between the pre-defined policy set and at least one of (i) the characteristic information of the target service program  or (ii) the characteristic information of the target process executed by the target service program. One would have been motivated to provide an operating system-based user authentication service that operates independently of a computing device or software application requiring verification of a user’s identity to operate the device or utilize functionality of the software application (Dasgupta, [0005]).
Regarding claim 28, Hu and Dasgupta disclose the non-transitory, computer-readable medium of claim 27. 
Dasgupta further discloses wherein detecting that the target service program is executing comprises:
detecting that the target service program is executing the target process associated with the service interface; and (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes wherein detecting that the target service program is executing comprises: detecting that the target service program is executing the target process associated with the service interface; also see [0035]-[0041]) 
determining that the target process is one of a plurality of pre-defined target processes to be used to identify target service programs to be suspended, (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes and determining that the target process is one of a plurality of pre-defined target processes to be used to identify target service programs to be suspended; also see [0035]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the method and system of Hu to include wherein detecting that the target service program is executing comprises: detecting that the target service program is executing the target process associated with the service interface; and determining that the target process is one of a plurality of pre-defined target processes to be used to identify target service programs to be suspended. One would have been motivated to provide an operating system-based user authentication service that operates independently of a computing device or software application requiring verification of a user’s identity to operate the device or utilize functionality of the software application (Dasgupta, [0005]).

Regarding claim 29, Hu and Dasgupta disclose the non-transitory, computer-readable medium of claim 28. 
Dasgupta further discloses wherein the target process calls a target function used to display the service interface, (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes wherein the target process calls a target function used to display the service interface; also see [0035]-[0041])
and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended, (Dasgupta, [0023]-[0025], FIG 4, [0013] which describes and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended; also see [0035]-[0041])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta with the method and system of Hu to include wherein the target process calls a target function used to display the service interface, and wherein the target function is one of a plurality of pre-defined target functions to be used to identify corresponding target service programs to be suspended.  One would have been motivated to provide an operating system-based user authentication service that operates independently of a computing device or software application requiring verification of a user’s identity to operate the device or utilize functionality of the software application (Dasgupta, [0005]).

Regarding claim 30, Hu and Dasgupta disclose the non-transitory, computer-readable medium of claim 27. 
Hu further discloses the operations further comprising: determining that the identity verification result indicates that the identity of the user is not verified; and (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes the control device for starting an application program. Figures 1-3 and their associated text thus describe the operations further comprising: determining that the identity verification result indicates that the identity of the user is not verified)
in response to determining that the identity verification result indicates that the identity of the user is not verified, terminating, by the control program, the target service program, (Hu, Figure 1, [0039]-[0047] describe a method for controlling startup of an application; Figure 2, [0048]-[0056] describes the execution process; Figure 3, [0057]-[0068] describes in response to determining that the identity verification result indicates that the identity of the user is not verified, terminating, by the control program, the target service program)

Regarding claim 31, claim 31 is directed to a computer-implemented system. Claim 31 is similar in scope to claim 21 and is therefore rejected under similar rationale. 

Regarding claim 32, claim 32 is directed to the computer-implemented system of claim 31. Claim 32 is similar in scope to claim 22 and is therefore rejected under similar rationale. 

Regarding claim 33, claim 33 is directed to the computer-implemented system of claim 32. Claim 33 is similar in scope to claim 23 and is therefore rejected under similar rationale. 

Regarding claim 34, claim 34 is directed to the computer-implemented system of claim 31. Claim 34 is similar in scope to claim 24 and is therefore rejected under similar rationale. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (“Hu,” CN 103577237, see Espacenet Translation) in view of Dasgupta et al (“Dasgupta,” US 20060059569) and further in view of Eggerton et al (“Eggerton,” 20140283012). 

Regarding claim 25, Hu and Dasgupta disclose the computer-implemented method of claim 21.
Hu and Dasgupta fail to explicitly disclose wherein the identity verification of the user includes verifying at least one of a gesture of the user, a fingerprint of the user, and a password of the user.
However, in an analogous art, Eggerton discloses wherein the identity verification of the user includes verifying at least one of a gesture of the user, (Eggerton, [0037], [0009], FIG 5 describes wherein the identity verification of the user includes verifying at least one of a gesture of the user)
a fingerprint of the user, (Eggerton, [0037], fingerprint)
and a password of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eggerton with the method and system of Hu and Dasgupta to include wherein the identity verification of the user includes verifying at least one of a gesture of the user, a fingerprint of the user, and a password of the user. One would have been motivated to control access from a computing device (Eggerton, [0002]). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439